DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 17 June 2022 has been entered. Claims 1-9 have been amended. No claims have been cancelled. Claims 21-22 have been added. Claims 1-22 are still pending in this application, with claims 1 and 10 being independent. Claims 10-20 are withdrawn from consideration as being directed to a non-elected embodiment, please see the Response to Election/Restriction Filed 18 March 2022. The drawing objections set forth in the previous Non-Final office action mailed 30 March 2022 are overcome by Applicant’s amendments. The 112(b) rejections set forth in the previous Non-Final office action mailed 30 March 2022 are overcome by Applicant’s amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (WO 2021083800 A1, herein referred to as: Cornelissen), in view of Cornelissen et al. (US 2022/0065425 A1, herein referred to as: 5425’).
Regarding claim 1, Cornelissen teaches or suggests (Fig. 8) 5a film portion (510) on which a lenticular lens array (510a-510d) having a plurality of 3D patterns (i.e. a plurality of 3D lens patterns) is arranged (as shown in Fig. 8); a light source (535a and/or 535b) configured to emit light in a plurality of directions (as shown in Fig. 8); and a light source guide portion (531 and 540) configured to guide an optical path of the light source to allow the light emitted from the light source to be directed toward the film 10portion (via outcoupling surface 532 and 540), wherein the light source guide portion (531 and 540) includes: a housing (the collective bodies formed by 531 and 540, which house either of 534a-534f and 542a-542d, respectively) disposed below the film portion (in a direction from left to right with respect to Fig. 8, 531 and 540 are disposed below the film portion 510) and having a predetermined thickness (said housing has a predetermined thickness, as shown in Fig. 8); an optical filter (540) configured to selectively transmit or reflect the light emitted from the light source (541 is reflective, and thus 540 selectively transmits or reflects light impinging upon 540 from 532); and an optic pattern member (534a-534f) disposed in a partial section of a lower portion of the housing (as shown in Fig. 8) to reflect light emitted from the light source (light emitted from light source 535a and/or 535b is reflected by said optic pattern member 534a-534f) including light reflected from the optical filter to the optic pattern member (as shown by the configuration in Fig. 8, i.e. light that reflects on 540 and returns to 531 is also reflected by 534a-534f).  
Cornelissen does not explicitly teach that said optical filter is disposed on an upper end of the housing.
‘5425 teaches or suggests (Fig. 8) a film portion (4) on which a lenticular lens array (41-43) having a plurality of 3D patterns (a plurality of 3D lens patterns) is arranged (as shown in Fig. 8); a light source (21 and/or 22) configured to emit light in a plurality of directions (as shown in Fig. 8); and a light source guide portion (the chamber within the body of 2, in which 21 and 22 are disposed, as shown in Fig. 8) configured to guide an optical path of the light source (21 and/or 22) to allow the light emitted from the light source (21 and/or 22) to be directed toward the film portion (as shown in Fig. 8), wherein the light source guide portion includes: a housing (2) disposed below the film portion (in a direction from right to left in Fig. 8) and having a predetermined thickness (as shown in Fig. 8); an optical filter (3) disposed on an upper end of the housing (as shown in Fig. 8) and configured to selectively transmit or reflect the light emitted from the light source (as dependent upon the optical path, light with either reflect from the inner surface or the outer surface of 3, or transmit via an opening 310, 320, 330 therethrough); and an optic (27, paragraph [0092]) disposed in a section (27) of a lower portion of the housing (2) to reflect light emitted from the light source (the reflective optic on 27 will reflect light from light source 21 and/or 22) including light reflected from the optical filter (3) to the optic pattern member (light reflected from optical filter 3 will additionally be reflected by the reflective optic on 27).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Cornelissen and incorporated the teachings of disposing the optical filter on an upper end of the housing, such as taught or suggested by ‘5425, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the complexity of assembling the device (i.e. by providing the optical filter and housing coupled to one another, allowing placement in a single step), and/or reduce the overall thickness of the device.
Regarding claim 2, Cornelissen teaches or suggests (Fig. 8) the light source (535a and 535b) is disposed on a lateral surface of the housing (as shown in Fig. 8) and emits the light to each of the optical 20filter and the optic pattern member (as shown in Fig. 8, light emitted from said light source will travel to said optic pattern member 534a-534f and to the optical filter 540).  
Regarding claim 3, Cornelissen teaches or suggests (Fig. 8) the light source (535a and 535b) is disposed on a lateral surface of the housing (as shown in Fig. 8), and a deflection angle of the light reflected from the optical filter is determined according to a thickness of the housing (this feature is considered inherent to the device of Cornelissen, i.e. a thicker housing can result in a smaller deflection angle for given light rays, and vice versa for a thinner housing).  
Regarding claim 4, Cornelissen teaches or suggests (Fig. 8) the thickness of the housing allows the deflection angle of the light reflected from the optical filter to be formed as an obtuse angle (light transmitting through 530 and reflecting from 541 can form an angle larger than 90 degrees, and thus, allows the deflection angle of the light reflected from the optical filter 540 to be formed as an obtuse angle as light propagates from a light source through 531).  
 5 Regarding claim 5, Cornelissen teaches or suggests (Fig. 8) the optical filter (540) transmits only light having a wavelength in a predetermined band (the band of light sources 535a and 535b) passing through the optic pattern member to the film portion (510).  
Regarding claim 6, Cornelissen teaches or suggests (Fig. 8) the optical 10filter (540) includes a light source hole (520a-520d) provided on a path on which the light, which is emitted from the light source (535a, 535b) and reflected through the optic pattern member (light both reflects from, as well as passes through and refracts through another wall of 534a-534f on a path from said light source 535a, 535b toward the optical filter 540), is directed toward the film portion (as shown in Fig. 8).  
Regarding claim 7, Cornelissen teaches or suggests (Fig. 8) the optical 15filter (540) reflects the light of the light source, which is emitted to a periphery of the light source hole, to the optic pattern member (via 541, i.e. 541 is reflective, thus light impinging on 541 which forms a periphery of said light source hole 542 reflects said light toward the optic pattern member 534a-534f).  
Regarding claim 21, Cornelissen teaches or suggests (Fig. 8) the lenticular lens (510a-510d) includes a plurality of semi-cylindrical lenses (the lenses 510a-510d form semi-cylindrical lenses of varying radii along their optical axis, as shown in Fig. 8) each having a respective 3D pattern (as shown in Fig. 8).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen, in view of 5425’, as applied to claim 1 above, and in further view of Wang (US 2021/0284063 A1).
Regarding claims 8 and 9, Cornelissen does not explicitly teach an exterior panel disposed to be spaced apart from the film portion and configured to cast 20the light, which passes through the film portion (as recited in claim 8), and wherein the exterior panel is formed of a material which gradationally transmits light from one side to the other side in a length direction (as recited in claim 9).  
‘5425 teaches or suggests (Fig. 10) an exterior panel (7) disposed to be spaced apart from the film portion (as shown in Fig. 10) and configured to cast 20the light, which passes through the film portion (4, Fig. 8), and wherein the exterior panel (7) is formed of a material which gradationally transmits light from one side to the other side in a length direction (as shown in Fig. 10).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Cornelissen and incorporated the teachings of an exterior panel disposed to be spaced apart from the film portion and configured to cast 20the light, which passes through the film portion (as recited in claim 8), and wherein the exterior panel is formed of a material which gradationally transmits light from one side to the other side in a length direction (as recited in claim 9), such as taught or suggested by ‘5425, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the utility of the device (i.e. by providing an embodiment by which the device can be used to backlight a display, image, or indicia).
The combined teachings of Cornelissen and ‘5425 teach or suggest all of the elements of the claimed invention, except for the device is used in a vehicle.
Wang teaches or suggest (Fig. 1A-3F and 8) a lighting device (LS, B, SB, YB, YA) used to back illuminate a panel (TF) in a vehicle interior (as shown in Figs. 1A-3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Cornelissen and incorporated the teachings of the device in a vehicle interior, such as taught or suggested by Wang, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). In the instant case, one skilled in the art would have been motivated to improve, or otherwise increase, the utility of the device (i.e. by providing an embodiment by which the device can be utilized as vehicle interior lighting).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen, in view of 5425’, as applied to claim 1 above, and in further view of Parker et al. (US 2003/0123247 A1, herein referred to as: Parker).
Regarding claim 22, Cornelissen does not explicitly teach that optic pattern member includes a side having an incline angle relative to a plane defined by the optical filter.
Parker teaches or suggests (Figs. 1-47) an optic pattern member (the various deformities or disruptions 21, 23, 24, 25, 98, 105, 125, 126, 127, etc.) includes a side having an incline angle relative to a plane defined by the optical member (various embodiments of said optical pattern members have shapes which include a side having an incline angle relative to a plane defined by the optical member on an emission side of the light guide plate, as shown in Figs. 1-47).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Cornelissen and incorporated the teachings of optic pattern member  includes a side having an incline angle relative to a plane defined by the optical filter, such as taught or suggested by Parker, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the performance of the device (i.e. by providing a shape to directionalize light toward the emission surface of the light guide, e.g. as shown in Fig. 21 of Parker).

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Cornelissen failed to disclose, or merely suggest, “…a lenticular lens array…wherein the lenticular lens array includes a plurality of semi-cylindrical lenses each having a respective 3D pattern…,” pages 8-9 of the above-cited remarks, the Examiner respectfully disagrees. the Applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). 
In this case, the lens array 510a-510d of Cornelissen reasonably forms a lenticular lens array. Furthermore, there is no special definition provided in the instant disclosure, nor is there a reasonable distinction in the art, that would prohibit the interpretation or recognition of the lens array 510a-510d of Cornelissen as a lenticular lens array. Therefore, Cornelissen reasonably teaches or suggests the above-cited claim limitation.
In response to Applicant’s argument that Cornelissen fails to disclose, or merely suggest, “…projecting any images, which relates to the claimed film portion on which the lenticular lens having a plurality of 3D lens patterns are arranged…,” page 10 of the above-cited remarks, the Examiner respectfully notes that the features upon which applicant relies (i.e., “…projecting any images…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that “…the Office Action is misquoting KSR, and misapplying Federal Circuit precedent. KSR does not say that any reference can be modified in any manner is obvious, as long as the Office believes the result is predicable, and does not suggest that the Office's suggest to add any feature to Cornelissen1 would be a choosing from a finite number of identified, predictable solutions….,” page 10 of the above-cited remarks, the Examiner respectfully disagrees. 
In the instant case, the Examiner respectfully notes that the cited office action made to such misquotation of KSR, nor did the cited office action state or otherwise imply that “any reference can be modified in any manner is obvious, as long as the Office believes the result is predicable…the Office's suggest to add any feature to Cornelissen1 would be a choosing from a finite number of identified, predictable solutions.” In the instant case, Cornelissen and 5425’ are similar lighting devices pertinent to the structure of the claimed invention. The KSR rational was merely cited in supplement to the statement of motivation to combine the references as noted in the previous office action, and in the instant rejection above. 5425’ reasonably demonstrates that the optical components of the lighting device can be coupled to one another, in such a way that the extent of the optical device in space is reduced, and the assembly thereof is simplified (i.e. as both coupled components may be placed in a single step). Thus, the proposed combination is merely to arrange the optical components of Cornelissen in a coupled arrangement, as demonstrated by the identified solution of such an arrangement in the device of 5425’, to yield the predictable identified results outlined above. Therefore, the Examiner maintains that the combination of Cornelissen and 5425’ is proper. 
In response to Applicant’s argument that the solution presented by 5425’ for the arrangement of the filter “cannot be a feature of a finite number of choices of how to modify Cornelissen,” page 10 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, both Cornelissen and 5425’ present two finite solutions to arrange a filter in the optical system (i.e. coupled to another component, or separated), thus constituting a finite number of manners to arrange the optical filter. 
In response to Applicant’s argument that the rational provided is merely conclusory, page 11 of the above-cited remarks, the Examiner respectfully disagrees. To the Extent that Applicant had intended for this argument to imply that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted in the rejection above, and as noted by Applicant in the above-cited remarks, one skilled in the art would find the proposed combination obvious for the reasons noted above, and as noted in the previous office action. 
In response to Applicant’s arguments pertaining to 5425’ (i.e. particularly, to the “addition” of elements of 5425’ to that of Cornelissen, and to the cited elements of various additional embodiments of the device of Cornelissen), pages 11-12 of the above-cited remarks, the Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, as noted above, the teachings of 5425’ relied upon were to the arrangement of the elements shown in the device of 5425’, and to impart the arrangement to similar elements shown in the device of Cornelissen, and not to bodily incorporate of the similar elements cited in 5425’ into the device of Cornelissen. 
In response to Applicant’s argument that “…it is noted that the Federal Circuit has specifically articulated that a prima face case of obviousness requires the Office to provide some reason for the proposed modification other than merely stating that the missing feature or modification or claimed configuration would have been a design choice, common sense, or could be made, especially in view of the Administrative Procedure Act…The Federal Circuit has repeatedly asserted that Examiner’s and the Board must present rejection rationale explanations or ‘reasons’ that are supported by substantial evidence, that substantial evidence is not met when the Office merely concludes a combination could be made, that predicable results would result, or would have been a design choice or have been common sense for missing features, or that there would have been a reasonable expectation for success, for example. Substantial evidence further requires the Office to explain why there would have been a reasonable expectation for success of the proposed combination or modification…it is respectfully submitted that the Office has not presented explanations or reasons why one skilled in the art would modify or configure Cornelissen’ to have the claimed optical filter, by incorporating the feature 3 of Cornelissen2, when Cornelissen1 already has an apparently similar feature, to "yield the predictable result of reducing the complexity of assembling the device (i.e. by providing the optical filter and housing coupled to one another, allowing placement in a single step), and/or reduce the overall thickness of the device…The rejection rationale also concludes there would have been a reasonable expectation of success with the proposed modification of Cornelissen1 to somehow incorporate the feature 3 of Cornelissen2, while again noting that Cornelissen1 already has an apparently similar feature that would provide the same benefits, but the Office does not explain why there would have been a reasonable expectation of success….,” pages 12-17, the Examiner respectfully notes that no proposal for an explicit bodily incorporation of elements of 5425’ into the device of Cornelissen was made in the instant office action, nor in the previous office action, as noted above. Rather, the teachings of 5425’ relied upon were to the arrangement of the elements shown in the device of 5425’, and to impart the arrangement to similar elements shown in the device of Cornelissen, and not to bodily incorporate the similar elements cited in 5425’ into the device of Cornelissen. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US Patent Document items A, B, and C of attached form PTO-892, pertinent to the structure set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/
Primary Examiner, Art Unit 2875